PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On March 22, 2008, claimant was driving on W.Va. Route 20 between Folsom and Wallace in Harrison County. Claimant’s wife, Margaret Lancaster, was a passenger in the vehicle. As claimant was traveling at approximately fifty-five miles per hour, his 2000 Lincoln Town Car struck a hole, damaging the vehicle’s tire. Claimant lost control of the vehicle and ran off the roadway. The vehicle crossed the ditch and struck the embankment where it flipped on its top. The vehicle came to rest on its top facing south.
2. Respondent was responsible for the maintenance of W.Va. Route 20 which *190it failed to maintain properly on the date of this incident.
3. As a result, the vehicle was totaled in this incident. Claimant seeks to recover his insurance deductible in the amount of $250.00.
4. Respondent agrees that the amount of $250.00 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W.Va. Route 20 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $250.00.
Award of $250.00.